PER CURIAM.
The appellants, Mr. and Mrs. Burns, the plaintiffs in the trial court, challenge the directed verdict entered in favor. of the defendants/appellees in this medical malpractice suit. The trial court granted the appellees’ motions for the directed verdict at the close of the appellants’ case-in-chief. We have carefully reviewed the entire record in this case, particularly the testimony of the appellants’ expert witness, Dr. Bussey. After careful consideration of the record, the briefs, and oral argument, we find that the trial court did not err in so directing the verdict. The appellants failed to present a prima facie case of negligence under any theory, including res ipsa loquitur. See Marrero v. Goldsmith, 486 So.2d 530 (Fla.1986); Gooding v. University Hosp. Bldg., Inc., 445 So.2d 1015 (Fla.1984).
Accordingly, we affirm.
DANAHY, A.C.J., and HALL and PARKER, JJ., concur.